Citation Nr: 1204589	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from December 2004 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted the Veteran service connection for left ear hearing loss, assigning an initial noncompensable rating, and for posttraumatic stress disorder (PTSD), assigning an initial 50 percent rating.  In an April 2008 rating decision, the RO increased the initial rating for the Veteran's hearing loss to 10 percent.  (Service connection was awarded for right ear hearing loss.)

As the appeal of the Veteran's claims for initial ratings in excess of 10 percent for bilateral hearing loss and in excess of 50 percent for PTSD emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized these claims as for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In November 2009, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2011).  He failed to report for the hearing, however, and no request for postponement was ever received.  Accordingly, the Board will process his appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level III in the right ear and Level V in the left ear.

2.  Since the award of service connection, the Veteran's PTSD has been manifested by difficulty in adapting to stressful circumstances with symptoms affecting the ability to function independently, appropriately, and effectively, causing deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an initial rating of 70 percent for PTSD, but no more, have been met since the award of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision has been accomplished.  

Through an April 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the April 2007 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the April 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the April 2007 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  In that connection, the Veteran was provided VA examinations in June 2007, March 2009, and April 2009; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full audiological and psychiatric examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected bilateral hearing loss and PTSD are more disabling than reflected by the disability ratings initially assigned.  In addition, the Veteran has contended that his service-connected PTSD renders him unable to maintain gainful employment.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

A.  Bilateral Hearing Loss

Relevant evidence of record consists of report of VA audiological examinations provided to the Veteran in June 2007 and April 2009.  The Veteran has also submitted written argument in support of his claim.  Results from the June 2007 audiogram reflect that puretone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
25
25
25
25
LEFT
20
20
20
40

Puretone averages were 25 decibels for the right ear and 25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 64 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's June 2007 VA audiogram reveals no worse than Level III hearing acuity in the right ear and Level V hearing acuity in the left ear under 38 C.F.R. § 4.85. 

Results from the Veteran's April 2009 audiogram reflect that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
10
20
15
LEFT
20
20
25
45

Puretone averages were 17.5 decibels for the right ear and 27.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 64 percent in the left ear, using Maryland CNC tests.  Applying the results of the Veteran's April 2009 VA audiogram reveals no worse than Level II hearing acuity in the right ear and Level V hearing acuity in the left ear under 38 C.F.R. § 4.85.  

The Veteran's bilateral hearing loss has been evaluated under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.

Applying the results of the Veteran's June 2007 and April 2009 VA audiograms thus reveals no worse than Level III hearing acuity in the right ear and Level V hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a 10 percent disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA examination reports do not support the assignment of an initial rating in excess of what the RO has already awarded--10 percent.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial 10 percent disability rating assigned for the Veteran's service-connected bilateral hearing loss.  

B.  Posttraumatic Stress Disorder

The Veteran has been assigned an initial 50 percent disability rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Relevant medical evidence of record consists of VA examinations provided to the Veteran in June 2007 and March 2009, as well as a letter dated in August 2010 from the Veteran's treating VA psychiatrist and reports of his ongoing treatment at the Lexington VA Medical Center (VAMC).  Report of the June 2007 VA examination reflects that the psychiatrist recorded the Veteran's complaints of experiencing recurring flashbacks of service as well as nightmares, avoidance, and decrease in activities.  The Veteran also reported feeling estranged from others and stated that he had lost interest in his hobbies and activities he engaged in prior to service, such as attending church and participating in local civic organizations.  He further stated that he experienced panic attacks two to three times per week and did not like crowds, due to his hypervigilance.  He complained of having become verbally assaultive to co-workers, although no physical violence was noted.  The examiner found the Veteran's mood to be appropriate, and the Veteran did not display any abnormalities in thought content, judgment, or other mental status.  His symptoms were noted to be "daily and severe," and the examiner noted that the Veteran was struggling at work.  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 45.  She found that the Veteran was "unlikely to be successful in either a sedentary or physical employment setting at this point in time," concluding that he was experiencing total occupational and social impairment due to his PTSD.

Report of the March 2009 VA examination reflects that the Veteran complained of feeling distant from his wife and daughter.  He stated that he was often irritable and had had no interest in his hobbies since service.  He further complained of sleep problems and panic attacks and was found to have moderately impaired memory due to his PTSD symptoms.  Decreased interest in activities was noted, as was estrangement from friends and avoidance of people and crowds.  The examiner found the Veteran to have a restricted affect, decreased concentration, and increased anger, all of which contributed to his problems at work.  The examiner assigned the Veteran a GAF score of 45 and found that his social and occupational functioning to be seriously impaired.  The examiner found the Veteran to display an anxious, dysphoric mood with some attention disturbance noted.  He concluded that the Veteran's PTSD had "severely impaired his psychosocial functioning" and caused severe stress, leading to total occupational and social impairment due to his PTSD.

Report of the Veteran's treatment at the Lexington VAMC reflects that he has received ongoing psychiatric treatment at that facility from the time of his separation from service to the present.  Records from 2006 through 2010 reflect that he was routinely assigned GAF scores of 50 to 60, with ongoing complaints of anxiety, isolation, anger, increased arousal and hypervigilance, and nightmares.  He was noted at his August 2006 intake visit to complain of symptoms of increased anger, nightmares, sleep interruptions, as well as anxiety, panic attacks, and avoidance of crowds.  In October 2006 his PTSD symptoms were noted to be having an impact on his relationships.   Similarly, the Veteran was noted at a May 2007 treatment visit to display "significant" symptoms of hypervigilance, nightmares, irritability, avoidance, and flashbacks.  At an April 2009 treatment visit, he was noted to complain of flashbacks daily and nightmares every night.  He stated that he avoided people as often as possible and often got into arguments at work.  

The Veteran has also submitted a letter dated in August 2010 from his treatment provider at the Lexington VAMC, who indicated that the Veteran was afraid that he would harm himself or someone else at work due to his "severe anxiety and symptoms of PTSD" and had had to leave his job.  The psychiatrist found the Veteran to be "totally and permanently disabled secondary to his PTSD." 

In light of the above findings, the Board finds that an increased rating to 70 percent is warranted for the Veteran's PTSD.  This is so because the evidence from the Veteran's VA psychiatric treatment reflects that his PTSD more nearly approximates a 70 percent rating for occupational and social impairment with deficiencies in most areas, due to symptoms such as near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list.).  In so concluding, the Board finds particularly persuasive the VA examiners' findings that the Veteran displayed "severe" symptoms such as flashbacks, panic attacks, and increased anger that led to dysfunction in his personal and professional relationships.  In addition, the Board finds convincing the multiple accounts of the Veteran experiencing difficulty with adapting to stressful circumstances, such as getting into arguments with co-workers and feeling that his hypervigilance endangered himself and others at work.  The Board finds that these symptoms more closely approximate occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating for the entirety of the appeal period.  However, the Veteran has not displayed gross impairment of his thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or inability to perform any activities of daily living; nor has he shown any disorientation to time or place or memory loss or other symptoms akin to the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  As such, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.

In its analysis, the Board has considered the GAF scores assigned to the Veteran during the course of his VA treatment and the VA examinations provided to him in June 2007 and March 2009.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF score of 45, assigned by his June 2007 and March 2009 VA examiners, coincides with his stated symptoms and with the rating of 70 percent assigned herein under the General Rating Formula For Mental Disorders.  The DSM-IV identifies scores in the range of 41-50 as "serious impairment in social, occupational, or school functioning".  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the ratings awarded herein.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a total rating based on individual unemployability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The law provides that a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, with the award of the 70 percent rating for PTSD, the Veteran meets the criteria of 38 C.F.R. § 4.16(a).  Additionally, there are, as noted above, references by examiners to the effect that the Veteran is unable to work; however, it was also noted that he continued to work even while the examiner's opined that he would not be able to.  As noted above, his symptomatology due to PTSD and hearing loss have not been such as to reflect the sort of disability contemplated by higher schedular ratings for these disabilities.  Moreover, the examiners' conclusions do not appear to coincide with the degree of symptomatology described in the examination reports, especially with respect to the Veteran functioning in a workplace environment.  Consequently, the Board finds that an award of TDIU based on these two disabilities is not warranted.  

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for an initial disability rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss must be denied.  The Board also finds that, for the entirety of the appeal period, the Veteran's PTSD warrants a schedular rating of 70 percent, but no higher.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  While consideration might be given in some cases to referring cases for extraschedular consideration to the Director, Compensation and Pension Service, 38 C.F.R. § 3.321(b), there is no indication that the Veteran experiences symptoms not contemplated by the schedular rating criteria.  Consequently, referral of either rating issue for such consideration is not warranted.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an initial rating of 70 percent for posttraumatic stress disorder is granted from March 1, 2006, subject to the laws and regulations governing the award of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


